Citation Nr: 0010882	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  96-37 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right shoulder injury.

2.  Entitlement to service connection for the residuals of a 
back injury.

3.  Entitlement to service connection for hypertrophied 
tonsils.

4.  Entitlement to service connection for a right hydrocele.

5.  Entitlement to service connection for labile blood 
pressure.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
December 1954.  This appeal arises from a January 1995 rating 
decision of the Roanoke regional office (RO) which denied 
service connection for a right shoulder condition, back 
strain, hypertrophied tonsils, a right hydrocele, and labile 
blood pressure.  The veteran was then notified of the 
decision by a letter dated in February 1995.  His notice of 
disagreement was received in January 1996.  The statement of 
the case was issued in May 1996.  The veteran filed his 
substantive appeal in May 1996, wherein he requested that he 
be scheduled for a personal hearing before a member of the 
Board of Veterans' Appeals (Board).  However, in a statement 
received in November 1997, he withdrew said request.


FINDINGS OF FACT

1.  Medical evidence confirming a diagnosis of a current 
disability of the tonsils, right testicle, back, and/or right 
shoulder has not been presented.

2.  At his pre-induction examination, the veteran was noted 
to have labile blood pressure; this condition preexisted his 
entry into active military service.

3.  Current medical evidence shows that the veteran has been 
variously diagnosed as having mitral regurgitation, sick 
sinus syndrome, bradycardia, and hypertension.

4.  The veteran has not presented medical evidence 
establishing an increase in severity during service of his 
preexisting labile blood pressure.

5.  The claims for service connection for the residuals of a 
right shoulder injury, the residuals of a back injury, 
hypertrophied tonsils, a right hydrocele, and labile blood 
pressure are not plausible under the law.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
residuals of a right shoulder injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for the 
residuals of a back injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
hypertrophied tonsils is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

4.  The claim of entitlement to service connection of a right 
hydrocele is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim of entitlement to service connection for labile 
blood pressure is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was afforded a pre-induction examination in May 
1952.  At that time, his upper extremities and spine were 
noted to be normal.  He was found to have hypertrophied 
tonsils and a small right hydrocele.  His blood pressure was 
150/90.  He was diagnosed as having hypertrophied tonsils, a 
small right hydrocele, and labile blood pressure.  However, 
despite these conditions, the veteran was deemed to be 
qualified for general military service.

A treatment note dated in November 1953 shows that the 
veteran was treated for chronic sprain of the right shoulder.  
In January 1954, he injured his back in some type of 
accident.  The records indicate there was no evidence of any 
fractures of the ribs or decreased range of motion.  There 
was a contusion on the right posterior chest.  No pain was 
demonstrated on inspiration or coughing.  The veteran had 
tenderness between the right shoulder and the spine.  The 
diagnostic impression was back strain.  He was told to avoid 
heavy lifting.

In March 1954, the veteran was seen for complaints of pain in 
the right testicle.  He gave a history of right testicle pain 
since 1949.  The right testicle was noted to be swollen.  
There was no urethral discharge.  The diagnostic impression 
was of epididymitis orchitis.  However, when he was examined 
at the genitourinary clinic, the diagnosis was revised to 
right hydrocele.  Surgical repair was suggested.  The service 
medical records also reflect that the veteran received 
treatment for tonsillitis and/or hypertrophied tonsils in 
February 1953, December 1953, and August 1954.

On a Report of Medical Examination pending service discharge, 
the veteran's throat, genitourinary system, and spine were 
found to be normal.  He was noted to have injured his left 
shoulder in January 1954.  His blood pressure was 130/76.

The veteran filed a claim for service connection for the 
residuals of a left shoulder injury in January 1955.  He made 
no reference to a right shoulder injury, a back condition, 
hypertrophied tonsils, a right hydrocele, or elevated blood 
pressure.  After he failed to submit evidence documenting the 
existence of a current left shoulder disability, the claim of 
service connection was disallowed in May 1955.

A Record of Hospitalization shows that the veteran was 
admitted to the Mountain Home VA Medical Center (VAMC) in 
December 1955, for the purpose of undergoing a right 
hydrocelectomy.  The circumstances surrounding the surgery 
were not discussed.  There is also no indication that the 
records pertaining to the alleged surgery were obtained.  


In May 1994, the veteran filed a claim seeking service 
connection for the residuals of a right shoulder injury, the 
residuals of a back injury, hypertrophied tonsils, a 
hydrocele condition, and labile blood pressure.  He reported 
that he had undergone hydrocele surgery in 1955.  He made no 
other reference to any post-service treatment of the claimed 
conditions.

By a rating action dated in January 1995, service connection 
for a right shoulder condition, back strain, hypertrophied 
tonsils, a right hydrocele, and labile blood pressure was 
denied.  The RO stated that the veteran's pre-induction 
examination of May 1952 had noted the presence of 
hypertrophied tonsils, a right hydrocele, and labile blood 
pressure.  In this regard, the RO held that the veteran's 
hypertrophied tonsils, right hydrocele, and labile blood 
pressure preexisted his military service, and that there was 
no evidence showing that those conditions worsened during his 
period of active service.  The claims for a right shoulder 
condition and back strain were noted to have failed because 
there was no evidence showing that the veteran's in-service 
right shoulder and back strain had resulted in a chronic 
disability.

The veteran filed a substantive appeal in May 1996.  He 
asserted that the evidence of record supported his claims of 
service connection.  He asked the RO to obtain the records 
pertaining to his 1955 surgery.  He indicated that the 
surgery was performed at the Mountain Home VA Medical Center 
(VAMC).

Medical records from the Holston Valley Community Hospital, 
dated in March 1972; Indian Path Hospital, dated from August 
1979 to December 1990; 
W. Etheridge, M.D., dated from August 1993 to October 1997; 
and J.J. Merrill, M.D., dated in August 1997, were associated 
with the claims folder.  Those records reflect that the 
veteran received evaluations and treatment for, but not 
limited to, back pain, obstructive cholecystitis, vitamin B-
12 anemia, and bradycardia.  Of note, the veteran was seen in 
February 1972 for complaints of low back pain.  He said he 
had been experiencing symptoms of back pain for the past 
three months.  He stated he was also experiencing coldness 
and numbness of the lower extremities.  He gave a history of 
having had a hydrocele procedure in the past.  On physical 
examination, the veteran's throat was clear.  Range of motion 
of the back was good and without pain.  Heart sounds were 
good with no murmur. His blood pressure was 90/60.  The 
impression was of a low back disorder, with possible disk 
pathology.

The treatment records from Indian Path Hospital show that X-
rays were taken of the veteran's right shoulder in February 
and December 1982.  In both instances, the
X-rays showed the right shoulder to be normal.  A December 
1982 discharge summary indicated that, during the course of 
treatment of his cholecystitis, the veteran was discovered to 
have an abnormal electrocardiogram, with sinus bradycardia.  
A February 1988 nursing record shows that the veteran was 
examined for complaints of having a lesion behind his left 
ear.  His blood pressure was recorded as being 118/74.  

The veteran was seen by Dr. Etheridge in December 1993, due 
to complaints of left-sided chest discomfort.  A chest X-ray 
showed borderline left atrial enlargement.  An 
electrocardiogram showed an accelerated junctional rhythm.  A 
June 1994 treatment note indicated that his blood pressure 
was 104/78.  Subsequent treatment notes disclose the veteran 
was variously diagnosed as having mitral regurgitation, sick 
sinus syndrome, bradycardia, and hypertension.  According to 
an August 1997 examination from Dr. Merrill, the veteran 
received a pacemaker in May 1997, due to sick sinus syndrome.  
There were no findings relating any of these conditions to 
the veteran's military service.  The records also contain no 
evidence pertaining to complaints, treatment, or diagnosis of 
hypertrophied tonsils, a right shoulder condition, and/or a 
right hydrocele.

In July 1998, service connection for a right shoulder 
condition, back strain, hypertrophied tonsils, a right 
hydrocele, and labile blood pressure was denied.  The RO 
determined there was no evidence that any of the 
aforementioned conditions were incurred in or aggravated by 
the veteran's military service.  A supplemental statement of 
the case was mailed to the veteran that same month.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war, and hypertension becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The law provides that a veteran shall be presumed to have 
been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 
C.F.R. § 3.304(b) (1999).  A preexisting disability or 
disease will be considered to have been aggravated by active 
service when there is an increase in disability during 
service, unless there is clear and unmistakable evidence 
(obvious and manifest) that the increase in disability is due 
to the natural progress of the disability or disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a), (b) (West 
1999).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet.App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet.App. 228, 231 (1991).


The U.S. Court of Appeals for Veterans Claims has further 
stated that "temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, as contrasted to the symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet.App. 292, 297 (1991); 
see also Daniels v. Gober, 10 Vet.App. 474, 479 (1997); see 
also Browder v. Brown, 5 Vet.App. 268, 271 (1993) (Board must 
"explain the criteria it used to determine whether there was 
an increase in disability of [the preexisting condition] 
during service and how, pursuant to such criteria, it 
concluded that [there was no in-service worsening]").

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Thus, the threshold question to be 
addressed in this case is whether the veteran has presented 
evidence of a well-grounded claim.  If the veteran has not 
presented a well-grounded claim, the appeal must fail because 
the Board has no jurisdiction to adjudicate the claim.  Boeck 
v. Brown, 6 Vet.App. 14, 17 (1993). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet.App. 477, mot. for en banc 
consid. denied, 13 Vet.App. 205 (1999) (per curiam order).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
common-sense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  However, to be well grounded, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet.App. 261, 262-263 
(1992).  The Court has held that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In addition, 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Murphy, 
1 Vet.App. at 81.  A claimant would not meet this burden 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  Espiritu, 2 
Vet.App. at 495.

A claim for service connection requires three elements, in 
order to be well grounded.  There must be competent evidence 
of a current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in service injury or 
disease and the current disability (medical evidence).  The 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See 
also Brock v. Brown, 10 Vet. App. 155 (1997) (noting that a 
well-grounded claim for service connection requires medical 
evidence of a nexus between an in-service injury or disease, 
or the aggravation thereof, and a current disability).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
caselaw of the Court, lay observation is competent.  


If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b), if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending upon the circumstances, relates the present 
condition to that symptomatology.  
Savage v. Gober, 10 Vet.App. 488 (1997).

A.  Right Shoulder, Back, Hypertrophied Tonsils
and Right Hydrocele

In the instant case, what is initially lacking under 
Caluza/Savage tests is medical evidence that the veteran 
currently suffers from residuals of a strained right 
shoulder, a strained back, hypertrophied tonsils, or a right 
hydrocele.  As was noted above, the veteran has submitted no 
medical evidence that he currently has a disability of the 
right shoulder, back, tonsils, or right testicle.  The only 
post-service evidence pertaining to a back disorder is the 
report from Holston Valley Hospital, which is over 25 years 
old.  His opinion, standing alone, is insufficient to 
establish the presence of current chronic disability related 
to the right shoulder and back strains that occurred in 
service.  There is also no probative value in the veteran's 
assertions that he currently suffers from hypertrophied 
tonsils, a right hydrocele, or the residuals thereto.  There 
is no evidence that he is a medical professional.  

The Court of Appeals for Veterans Claims has repeatedly held 
that a claimant's assertion of his view as to medical cause-
and-effect does not serve to establish, as fact, his 
contention that a claimed disorder is service-connected.  
This is because, as a lay person, he is not competent to 
offer medical opinions, and, clearly, the veteran's view 
regarding his current claim is a medical opinion.  See Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim.").  
See also Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, supra; Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  Therefore, he 
lacks the expertise to render a medical opinion regarding the 
cause of his claimed right shoulder, back, tonsil, and right 
testicle problems.

The Court has held, in Brammer v. Derwinski, 3 Vet.App. 223 
(1992), that, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  An appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease, injury, or exposure while on active service is 
mistaken, as Congress specifically limited entitlement to 
service connection to cases where there is resulting 
disability.  Accordingly, the veteran's claims of service 
connection for residuals of a right shoulder injury, the 
residuals of a back injury, hypertrophied tonsils, and a 
right hydrocele must be denied.  Should the veteran obtain 
medical evidence that he has a current disability of the 
right shoulder, back, tonsils, or right testicle, such 
evidence may be a basis for reopening his claim.

The Board recognizes that a component of the veteran's claims 
for service connection for hypertrophied tonsils and right 
hydrocele includes questions as to whether those conditions 
preexisted his military service and, if so, whether the 
conditions were aggravated during active service.  Rendering 
a determination on these questions would not be timely.  As 
previously discussed, the first requirement in setting forth 
a well grounded claim under Caluza is the providing of 
competent evidence of a current disability.  Since the 
veteran has failed to submit evidence to meet this initial 
threshold requirement, delving into the question of whether 
his claimed hypertrophied tonsils and right hydrocele 
preexisted his military service, and the related question of 
whether those conditions were aggravated in service, would be 
premature.

Finally, the Board observes that the veteran appears have 
undergone a surgical repair of his right hydrocele at the 
Mountain View VAMC in 1955, that the RO failed to obtain his 
medical records from that facility, and that those records 
(if they exist) are considered to be constructively contained 
in the claims folder.  See Dunn v. West, 11 Vet.App. 462 
(1998); see also Bell v. Derwinski, 2 Vet.App. 611, 613 
(1992).  However, as discussed above, the veteran's claim for 
service connection for a right hydrocele has been denied on 
the basis that he has not produced any medical evidence 
demonstrating that he has a current diagnosis of right 
hydrocele or any chronic disability related thereto.  Medical 
records pertaining to a surgical procedure performed almost 
45 years ago would not help to establish such a diagnosis.  
In other words, the 1955 surgical records from the Mountain 
View VAMC, if in fact they showed the veteran underwent a 
right hydrocelectomy, would not contain any information which 
would help to make his claim well grounded at this time.  As 
such, the Board finds that there would be no useful purpose 
in remanding this matter to obtain these records.

B.  Labile Blood Pressure

In reviewing the evidence before us, the Board finds that the 
veteran had pre-service labile blood pressure.  As the Court 
has held, the presumption of soundness upon entry into 
service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet.App. 345, 348 (1998).  We note that a 
higher court has clarified the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, ___ 
F.3d. ___, No. 99-7057, slip op. at 8 (Fed. Cir. Feb. 17, 
2000).

Service medical records in this instance reveal that, during 
an pre-induction medical examination in May 1952, the veteran 
was noted have blood pressure of 150/90.  This was diagnosed 
as being labile blood pressure.  The Board is also mindful 
that the veteran has not denied that he suffered from a 
preexisting labile blood pressure, and, in fact, has 
essentially argued that the condition was aggravated during 
his active service.  Thus, the Board finds that the 
presumption of soundness has been rebutted, and that the 
veteran's labile blood pressure existed prior to service.  


In light of the conclusion that the presumption of soundness 
is rebutted, the next question becomes whether the veteran's 
labile blood pressure worsened, or became aggravated, during 
service.  As noted above, there must be a showing that the 
veteran's underlying blood pressure disorder, as contrasted 
to the symptoms, increased in severity.  Following review of 
the evidence, the Board is of the opinion that the evidence 
does not support the conclusion that the veteran's claimed 
labile blood pressure was aggravated in service.  In this 
regard, it is observed that the service medical records do 
not reveal complaints or treatment pertaining to his blood 
pressure.  His service discharge examination indicated that 
his blood pressure had dropped to 130/76.  Moreover, the 
March 1972 discharge summary from Holston Valley Hospital 
showed that the veteran's blood pressure was 90/60.  The 
first post-service medical evidence reflecting any type of 
cardiovascular problem was in December 1982, nearly 30 years 
after his service discharge.  Hypertension does not appear to 
have been diagnosed until 1994.  Under these circumstances, 
the Board concludes that the overwhelming evidence shows that 
veteran's preexisting labile blood pressure was not 
aggravated by service.

Therefore the Board finds, given the lack of treatment for 
labile blood pressure during service or for many years after 
service, that the veteran has not satisfied the threshold 
requirement for a well-grounded claim as set forth by the 
Court in Caluza, above.

ORDER

Entitlement to service connection for the residuals of a 
right shoulder injury is denied.

Entitlement to service connection for the residuals of a back 
injury is denied.

Entitlement to service connection for hypertrophied tonsils 
is denied.

Entitlement to service connection for a right hydrocele is 
denied.


Entitlement to service connection for labile blood pressure 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 
- 14 -


- 2 -


